 In the Matter OfDAVIDSON GRANITE COMPANY, INC.andQUARRYWORKERS' INTERNATIONAL UNION OF NORTH AMERICA, BRANCHNo.20andAMERICAN FEDERATION OF LABOR QUARRY WORKERS, LOCAL UNIONNo.21976,PARTY TO THE CONTRACTDAVIDSONGRANITECOMPANY,INC.andQUARRYWORKERS'INTERNATIONAL;,U IION.:OF, NORTH AMERICA, BRANCH No. 24Cases Nos. C-1400 and R-1551, respectivelyORDER SEVERING CASESOctober14, 1941A petition pursuant to Section 9 (c) of the Act having been filedin Case No. R-1551;, a. charge pursuant to Section 10 (b) of the Acthaving been filed in Case No. C-1400; the Board, by order duly made,having consolidated these cases for the purpose of hearing and forall other purposes ; a hearing having been held before a Trial Examinerduly designated-; -the, Board, on June 4, 1940, having issued its Deci-sion, Order andDirection of Election in the above-entitled cases;' and,thereafter, a stipulation having been entered into between Davidson.Granite Company, Inc.,i'and a representative of the National LaborRelations Board in settlement of Case No. C-1400; and the Board onOctober 13, 1941, having approved the said stipulation, and the Boardhaving duly. considered the matter and deemed it necessary in orderto effectuate the purposes of the Act,IT IS HEREBY ORDERED, pursuant to Article II, Section 36 (d) andArticle III, Section 10 (c) (4) of the National Labor Relations BoardRules and Regulations-Series 2, as amended, that Cases Nos. C-1400and R-1551 be, and they hereby are, severed.124 N. L.R. -B., No. 29.36 N. L. R. B., No. 22.131.